DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims are objected to because of the following informalities:
In claim 1, “wherein the first light blocking parts and the second light blocking part (replace with –parts--) are alternately arranged” includes a minor grammatical/typographical error. Examiner’s suggestion in parenthesis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-4, 6-10 and 12-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashita et al. (of record, US 7719763 B2).
Regarding claims 1-4 and 6-9, Yamashita discloses (claim 1) a light control panel, comprising: a first substrate (11, “substrate 11”); a light control layer (10, “light-diffusing member 10” with “black stripes 23”) that includes first light blocking parts (B1) and second light blocking parts (B2) that are disposed on the first substrate, extend along a first direction (D1), and are spaced apart from each other along a second direction (D2) that crosses the first direction (Fig. 2 below); and a second substrate (14 at Fig. 1, or, 30 and parts thereof at Fig. 4) disposed on the light control layer (Figs. 1 and 4) , wherein the first light blocking parts (B1) and the second light blocking part (--parts--, B2) are alternately arranged along the second direction (Fig. 2 below), wherein a first width (at a first depth) of each of the first light blocking parts (B2) in the second direction (D2) differs from a second width (at a second depth different than the first one) of each of the second light blocking parts (B2) in the second direction (D2, Fig. 2 below. Since “a first slant 21 and a second slant 22” are disclosed, at different depths from a topmost surface thereof, there are different widths along D2 as claimed), (claim 2) wherein a first distance (at a first depth) in the second direction (D2) between a first light blocking part (B1) adjacent to a first side (left) of a second light blocking part (B2) and the second light blocking part differs from a second distance (at a second depth different than the first one) in the second direction (D2) between another first light blocking part (B1) adjacent to a second side (right) of the second light blocking part and the second light blocking part (Fig. 2 below. Since “a first slant 21 and a second slant 22” are disclosed, at different depths from a topmost surface thereof, there are different distances along D2 as claimed), (claim 3) wherein each of the first distance and the second distance ranges from 10 µm to 75 µm (“A forming roll capable of making, with a pitch of 70 µm, grooves 15 having an opening width of 28 µm and a depth of 120 µm was prepared”. At a 70 µm pitch and opening width of 28 µm, a distance of 70 µm -claim 4) wherein each of the first width and the second width ranges from 5 µm to 20 µm (per “opening width of 28 µm” at a topmost thereof, and, essentially 0 µm at bottommost thereof per the slants 21/22, th first and second widths includes values a different depths between 5 µm to 20 µm inherently, for example 10 µm and 12 µm), and wherein a ratio of a height (“a depth of 120 µm”) of each of the first light blocking parts in a third direction normal (vertical in Fig. 2) to a plane defined by the first and second directions to the first width (e.g., 10 µm)  and a ratio of a height of each (“a depth of 120 µm”) of the second light blocking parts in the third direction to the second width (e.g., 12 µm ) range from 5:1 to 20:1 (120:10 is 12:1, and, 120:12 is 10:1, hence the claim is met), (claim 6) wherein each of the first substrate (11, “a polyethylene terephthalate film, a polycarbonate film” ) and the second substrate (as 14, “an acrylic resin sheet, an MS (methacryl-styrene copolymer) resin sheet, a polycarbonate resin sheet, or the like”) has a light refractive index that ranges from 1.3 to 1.8 (the materials of the prior art match those of applicant at [0041] hence, unless shown otherwise, it is presumed the prior art meets the claim. Also, https://refractiveindex.info/?shelf=organic&book=polycarbonate&page=Sultanova and https://refractiveindex.info/?shelf=organic&book=polyethylene_terephthalate&page=Zhang disclose values between 1.3 to 1.8), (claim 7) wherein the light control layer (10) further includes a light transmitting layer (12a, “diffusing-part base 12a”) disposed between the first substrate and the second substrate (Fig. 1), wherein the light transmitting layer forms the light control layer and surrounds the first light blocking parts and the second light blocking parts (Figs. 1 and 2), (claim 8) wherein a light refractive index of the second substrate (14, “polycarbonate resin sheet” 1.5848 per https://refractiveindex.info/?shelf=organic&book=polycarbonate&page=Sultanova) is greater than that of the light transmitting layer (“a radiation-curing epoxy acrylate resin composition having a refractive claim 9) wherein the light control layer further includes third light blocking parts (read below) respectively disposed between a first light blocking part (B1) and a second light blocking part (B2) of adjacent pairs of the first light blocking parts and the second light blocking parts (modifying Fig. 2 below to include three light blocking parts would meet the limitation as claimed. MPEP 2111 and MPEP 2125).

    PNG
    media_image1.png
    295
    425
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    291
    425
    media_image2.png
    Greyscale

Regarding claims 10 and 12-18, Yamashita discloses (claim 10) a display device comprising: a light control panel, wherein the light control panel includes: a first substrate (11); a light control layer claim 12) wherein a first width (at a first depth) of each of the first light blocking parts (B1) in the second direction differs from a second width (at a second depth different than the first one) of each of the second light blocking parts (B2) in the second direction (Fig. 2 above. Since “a first slant 21 and a second slant 22” are disclosed, at different depths from a topmost surface thereof, there are different widths along D2 as claimed), herein each of the first width and the second width is 5 µm or more and 20 µm or less (per “opening width of 28 µm” at a topmost thereof, and, essentially 0 µm at bottommost thereof per the slants 21/22, there first and second widths includes values a different depths between 5 µm to 20 µm inherently, for example 10 µm and 12 µm), (claim 13) wherein each of the first distance and the second distance ranges from 10 µm to 75 µm (“A forming roll capable of making, with a pitch of 70 µm, grooves 15 having an opening width of 28 µm and a depth of 120 µm was prepared”. At a 70 µm pitch and opening width of 28 µm, a distance of 70 µm -28 µm = 42 µm exists at a topmost of the grooves being the first distance, and, at a depth below said topmost, a second distance greater than 42 µm and less than 70 µm exists, hence, the prior art meets the claim), (claim 14) wherein a ratio of a height (“a depth claim 15) wherein the first substrate (11, “a polyethylene terephthalate film, a polycarbonate film” ) and the second substrate (as 14, “an acrylic resin sheet, an MS (methacryl-styrene copolymer) resin sheet, a polycarbonate resin sheet, or the like”) have a light refractive index that ranges from 1.3 to 1.8 (the materials of the prior art match those of applicant at [0041] hence, unless shown otherwise, it is presumed the prior art meets the claim. Also, https://refractiveindex.info/?shelf=organic&book=polycarbonate&page=Sultanova and https://refractiveindex.info/?shelf=organic&book=polyethylene_terephthalate&page=Zhang disclose values between 1.3 to 1.8), (claim 16) wherein the light control layer (10) further includes a light transmitting layer (12a, “diffusing-part base 12a”) disposed between the first substrate and the second substrate (Fig. 1), wherein the light transmitting layer forms the light control layer and surrounds the first light blocking parts and the second light blocking parts (Figs. 1 and 2), (claim 17) wherein a light refractive index of the second substrate (14, “polycarbonate resin sheet” 1.5848 per https://refractiveindex.info/?shelf=organic&book=polycarbonate&page=Sultanova) is greater than that of the light transmitting layer (“a radiation-curing epoxy acrylate resin composition having a refractive index of 1.56 is preferably used”, 1.5848 > 1.56), and, (claim 18) wherein the light control layer further includes third light blocking parts (read below) respectively disposed between a first light blocking part (B1) and a second light blocking part (B2) of adjacent pairs of the first light blocking parts and the second light blocking parts (modifying Fig. 2 above to include three light blocking parts would meet the limitation as claimed. MPEP 2111 and MPEP 2125).
Regarding claims 19-20, Yamashita discloses (claim 19) a light control panel, comprising: a first substrate (11); and a light control layer (10) that includes first light blocking parts (B1) and second light blocking parts (B2) that are alternately disposed on the first substrate (Fig. 2 above), extend along a first direction (D1), and are spaced apart from each other along a second direction (D2) that crosses the first direction, wherein a first width (at a first depth) of each of the first light blocking parts in the second direction differs from a second width (at a second depth different than the first one) of each of the second light blocking parts in the second (Fig. 2 above. Since “a first slant 21 and a second slant 22” are disclosed, at different depths from a topmost surface thereof, there are different widths along D2 as claimed), wherein a ratio of a height (“a depth of 120 µm”) of each of the first light blocking parts (B1) in a third direction (vertical in Fig. 2) normal to a plane defined by the first and second directions to the first width and a ratio of a height (“a depth of 120 µm”) of each of the second light blocking parts (B2) in the third direction to the second width range from 5:1 to 20:1 (the widths have a range between essentially 0 µm and 28 µm per “opening width of 28 µm” at a topmost thereof, and, essentially 0 µm at bottommost thereof per the slants 21/22, for example 10 µm and 12 µm. 120:10 is 12:1, and, 120:12 is 10:1, hence the claim is met), and, (claim 20) further comprising a second substrate (14 or 30) disposed on the light control layer (Figs. 1 and 4), wherein a first distance (at a first depth) in the second direction (D2) between a first light blocking part adjacent to a first side (left) of a second light blocking part and the second light blocking part differs from a second distance (at a second depth different than the first one) in the second direction (D2) between another first light blocking part adjacent to a second side (right) of the second light blocking part and the second light blocking part (Fig. 2 above. Since “a first slant 21 and a second slant 22” are disclosed, at different depths from a topmost surface thereof, there are different distances along D2 as claimed).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. in view of Kim et al. (US 20200168844 A1).
Regarding claim 5, Yamashita fails to disclose wherein the first light blocking parts and the second light blocking parts include different light absorbing materials.
Kim discloses “the light absorption patterns 230 may include at least four to five dyes that absorb light of different colors” (Fig. 2).
It would have been obvious to one of ordinary skill in the art to include different light absorbing materials in the device of Yamashita in view of Kim and arrive at the claimed invention so as to adapt/control/tailor light absorption according to different light colors.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. in view of Chong et al. (US 20160077328 A1).
Regarding claim 11, Yamashita fails to disclose further comprising: a display panel that includes a plurality of pixels, wherein the light control panel is disposed on the display panel, wherein each of the pixels includes: a first electrode; a second electrode disposed opposite from the first electrode; and an organic emitting layer disposed between the first electrode and the second electrode.
Chong discloses further comprising: a display panel (100e) that includes a plurality of pixels (Figs. 12-13), wherein the light control panel (200e) is disposed on the display panel, wherein each of the pixels includes: a first electrode (120e); a second electrode (150e) disposed opposite from the first electrode; and an organic emitting layer (140e) disposed between the first electrode and the second electrode (Figs. 12-13).
It would have been obvious to one of ordinary skill in the art to include the arrangement of Chong in the device of Yamashita and arrive at the claimed invention so as to “make the luminance of an 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRES MUNOZ whose telephone number is (571)270-3346. The examiner can normally be reached 8AM-5PM Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Andres Munoz/               Primary Examiner, Art Unit 2894